DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is a 2nd action Non-Final. Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 8 and 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reimer US 20160041024.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 14 recite the limitation or a version of the limitation “a processor of the computerized device calculates at least a fluid identity of the quantity of fluid and determines a quality of the quantity of fluid based on the at least one signal from the at least one sensor and the sensed temperature of the quantity of fluid.” The specification does not provide details as to how this calculation happens. Listing the 2 variables used is not enough in fulling the written description “calculates at least a fluid identity of the quantity of fluid and determines a quality of the quantity of fluid based on the at least one signal from the at least one sensor and the sensed temperature of the quantity of fluid.” It is not known how these 2 variables are used to calculate the identity of the fluid, the quality of the fluid or the quantity of the fluid. At most the specification states that the processor “can determine” and “computes” the fluid identity and fluid quality using the measurements from the sensor and temperature sensor but no further details are provided on this process aside from the processor using “algorithms” (see [0030] and [0031] in the PGPUB). For these reasons the claims fail to comply with the written description requirement.
The dependent claims are also rejected under 112(a) since they do not fix the issues presented above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 14, 15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimer US 20160041024.
As to claim 1, Reimer teaches “A system for evaluation of fluid quality comprising: a vessel containing a quantity of fluid ([0007] teaches “a concentration of the fluid” which can be broadly interpreted as “quality” of a fluid since concentration refers to solute within a solution; [0080]); at least one sensor positioned to emit at least one signal into the quantity of fluid (Figure 2B; #130; [0007]; [0036]); a temperature sensor configured to sense a temperature of the quantity of fluid (Figure 2B; #142; [0007]; [0016]; [0046]); and a computerized device in communication with the at least one sensor and the temperature sensor, wherein a processor of the computerized device calculates at least a fluid identity of the quantity of fluid and determines a quality of the quantity of fluid based on the at least one signal from the at least one sensor and the sensed temperature of the quantity of fluid ([0007]; [0070]; [0072]).”


As to claims 2 and 15, Reimer teaches “wherein the processor of the computerized device also calculates a fill level of the quantity of fluid within the vessel ([0007]).”

As to claims 5 and 18, Reimer teaches “wherein the sensor is positioned exterior of the vessel (Figure 3C).”

As to claim 14, Reimer teaches “A method of evaluating fluid quality, the method comprising: providing a vessel containing a quantity of fluid ([0007]); positioning at least one sensor proximate to the vessel; emitting at least one signal into the quantity of fluid from the at least one sensor (Figure 2B; #130; [0007]; [0036]); sensing a temperature of the quantity of fluid with a temperature sensor (Figure 2B; #142; [0007]; [0016]; [0046]); and using a processor of a computerized device in communication with the at least one sensor and the temperature sensor, calculating at least a fluid identity of the quantity of fluid and determining a quality of the quantity of fluid based on the at least one signal from the at least one sensor and the sensed temperature of the quantity of fluid ([0007]; [0070]; [0072]).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 8, 9, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 20160041024 in view of Degrave US 6443006.
As to claims 3 and 16, Reimer does not teach a “dielectric fluid”
Degrave teaches “wherein the quantity of fluid comprises a dielectric fluid (Column 2, lines 41-62).”
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Degrave with Reimer. Reimer teaches a system and method that can be applied to any type of fluid, including a dielectric fluid. It can be seen in Degrave that temperature sensors are used to measure the fill level of dielectric fluids. Using a known technique or system on one liquid type over another only involves routine skill in the art.

As to claims 4 and 17, Degrave teaches “wherein the processor-determined quality of the dielectric fluid identifies a degradation of the dielectric fluid (Column 2, lines 41-62 mention the dielectric strength, which is indicative of degradation if the strength decreases).”

As to claim 6, Degrave teaches “wherein the sensor is positioned within an interior space of the vessel (Figure 1 shows the measuring elements to be within the container #90).”
Placing a sensor within or external to the container only involves routine skill in the art. It would be obvious to place the sensor in a position that best measures the desired parameters.

As to claim 8, Reimer teaches “A system for evaluation of a fluid quality of fluid, the system comprising: a vessel containing a quantity of fluid ([0007] teaches “a concentration of the fluid” which can be broadly interpreted as “quality” of a fluid since concentration refers to solute within a solution; [0080]); at least one acoustic sensor positioned to emit at least one signal into the quantity of fluid (Figure 2B; #130; [0007]; [0036]); a temperature sensor configured to sense a temperature of the quantity of fluid (Figure 2B; #142; [0007]; [0016]; [0046]); and a computerized device in communication with the at least one acoustic sensor and the temperature sensor, wherein a processor of the computerized device determines a quality of the quantity of fluid based on the at least one signal from the at least one acoustic sensor and the sensed temperature of the quantity of fluid ([0007]; [0070]; [0072]).” Reimer does not teach dielectric fluid or that the sensors are submerged.
Degrave teaches “dielectric fluid (Column 2, lines 41-62), at least one electronic device submerged in the quantity of fluid (Figure 1 shows the measuring elements to be within the container #90).”
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Degrave with Reimer. Reimer teaches a system and method that can be applied to any type of fluid, including a dielectric fluid. It can be seen in Degrave that temperature sensors are used to measure the fill level of dielectric fluids. Using a known technique or system on one liquid type over another only involves routine skill in the art. Placing a sensor within or external to the container only involves routine skill in the art. It would be obvious to place the sensor in a position that best measures the desired parameters.

As to clam 9, Reimer teaches “wherein the processor of the computerized device also calculates a fill level of the quantity of fluid within the vessel ([0007]).”
Degrave teaches “dielectric (Column 2, lines 41-62).”

As to claim 10, Degrave teaches “wherein the processor-determined quality of the dielectric fluid identifies a degradation of the quantity of dielectric fluid (Column 2, lines 41-62 mention the dielectric strength, which is indicative of degradation if the strength decreases).”

As to claim 11, Reimer teaches “wherein the acoustic sensor is positioned exterior of the vessel (Figure 3C).”

As to claim 12 and 19, Degrave teaches “wherein the acoustic sensor is positioned within an interior space of the vessel (Figure 1 shows the measuring elements to be within the container #90).”
Placing a sensor within or external to the container only involves routine skill in the art. It would be obvious to place the sensor in a position that best measures the desired parameters.

As to claim 13, Reimer teaches “wherein the at least one sensor (Figure 2B; #130; [0007]; [0036]) or the temperature sensor (Figure 2B; #142; [0007]; [0016]; [0046]).”
The prior art does not teach “comprise a plurality of sensors, wherein each sensor of the plurality of sensors is in communication with another sensor, directly or indirectly.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use more than one of the same sensor, or a plurality of sensors. The sensor and temperature sensor in Reimer are in indirect communication via the processor. Using more than one of a known sensor would be obvious since utilizing more sensors inherently collects more data which increases the accuracy of a measurement. 


Claim(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 20160041024.
As to claims 7 and 20, Reimer teaches “wherein the at least one sensor (Figure 2B; #130; [0007]; [0036]) or the temperature sensor (Figure 2B; #142; [0007]; [0016]; [0046]).”
The prior art does not teach “comprise a plurality of sensors, wherein each sensor of the plurality of sensors is in communication with another sensor, directly or indirectly.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use more than one of the same sensor, or a plurality of sensors. The sensor and temperature sensor in Reimer are in indirect communication via the processor. Using more than one of a known sensor would be obvious since utilizing more sensors inherently collects more data which increases the accuracy of a measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863